NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RANJIT SINGH,                                   No.    18-71256

                Petitioner,                     Agency No. A073-399-833

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**
                               San Francisco, California

Before: SILER,*** M. SMITH, and BRESS, Circuit Judges.

      Ranjit Singh, a citizen of India, petitions for review of a Board of Immigration

Appeals (BIA) decision denying his untimely and numerically barred motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
reopen his immigration proceedings, in which Singh sought asylum and withholding

of removal. We review the denial of a motion to reopen for abuse of discretion and

may grant relief only if the BIA’s decision was “arbitrary, irrational, or contrary to

law.” Agonafer v. Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017) (quoting Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2002)). We review the agency’s factual findings

for substantial evidence. Salim v. Lynch, 831 F.3d 1133, 1137 (9th Cir. 2016). We

have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      The BIA did not abuse its discretion in denying Singh’s fourth motion to

reopen, in which he alleged changed country conditions in India. See 8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). To show that he was entitled to

reopening on that basis, Singh had to:

      (1) produce evidence that conditions have changed in the country of
      removal; (2) demonstrate that the evidence is material; (3) show that
      the evidence was not available and would not have been discovered or
      presented at the previous hearings; and (4) “demonstrate that the new
      evidence, when considered together with the evidence presented at the
      original hearing, would establish prima facie eligibility for the relief
      sought.”

Agonafer, 859 F.3d at 1204 (quoting Toufighi v. Mukasey, 538 F.3d 988, 996 (9th

Cir. 2008)).

      The BIA did not abuse its discretion in concluding that Singh failed to show

that conditions had materially worsened in India since his original immigration

proceedings in 1996. The BIA could reasonably conclude that Singh’s evidence that



                                          2
he continued to be targeted by the Indian government because of his Sikh political

affiliation and his support for a secessionist movement was not “qualitatively

different” from the evidence that Singh had previously submitted when he first

sought immigration relief. See Najmabadi v. Holder, 597 F.3d 983, 987 (9th Cir.

2010). The record reflects that the BIA considered Singh’s new evidence, which we

may not reweigh in the first instance. See Aden v. Holder, 589 F.3d 1040, 1046 (9th

Cir. 2009) (noting that for factual determinations, “[o]ur standard of review . . . does

not enable us to substitute our judgment . . . for the BIA’s”).

      The BIA also permissibly denied Singh’s motion to reopen for the alternative

reason that he had not established prima facie eligibility for relief. Singh bore the

“heavy burden of proving that, if proceedings were reopened, the new evidence

would likely change the result in the case.” Young Sun Shin v. Mukasey, 547 F.3d

1019, 1025 (9th Cir. 2008) (quotations and citations omitted).

      The BIA could reasonably conclude based on an Immigration Judge’s (IJ)

prior adverse credibility determination that Singh had not established a prima facie

case for asylum or withholding of removal. An IJ had previously found that Singh’s

testimony was “full of inconsistencies, conclusional statements[,] and evasive

answers,” and that Singh had not been forthcoming about his own identity. See

Toufighi, 538 F.3d at 996–97 (denying petition for review where the BIA considered

prior adverse credibility findings in denying a motion to reopen). Singh has not


                                           3
demonstrated that the BIA erred in concluding that he had not established prima

facie eligibility for relief so as to warrant reopening of his long-closed immigration

proceedings.

      PETITION DENIED.




                                          4